REINHARDT, Circuit Judge.
Because I conclude that the trial court’s decisions with respect to the FAA Directives and the Passenger Information constitute an abuse of discretion, I respectfully dissent.
I am aware of no precedent that permits a court to conduct a trial in which one side is barred from viewing the critical evidence introduced by the other and is effectively barred from responding to that evidence or confronting witnesses regarding it. Such a trial, in my view, is contrary to due process of law.1 See Jenkins v. *869McKeithen, 895 U.S. 411, 428, 89 S.Ct. 1843, 23 L.Ed.2d 404 (1969) (“[T]he right to confront and cross-examine witnesses is a fundamental aspect of procedural due process.”). Accordingly, the trial court’s failure, after Gray decided to proceed pro se, to devise a procedure whereby some representative of Gray would be appointed by the court and permitted to see the Directives, constitutes an abuse of discretion. I also conclude that, given the fact that the trial court was required to ensure that a representative of Gray was authorized to see the Directives, its refusal to compel Southwest to disclose the passenger information was an abuse of discretion.2 Without the only information that could prove Gray’s claim (assuming that it could be proved at all) there could be no trial to speak of. Accordingly, the errors were prejudicial, and I would reverse.

. The FOIA case cited by the majority is clearly inapposite to the case at bar, and does not even suggest that the prohibition of access to critical evidence in non-FOIA cases is not a due process violation. As the court noted in Schiffer v. FBI, in FOIA cases there is rarely any factual dispute at all, but only a legal dispute over how the law is to be applied to *869the documents at issue. 78 F.3d 1405, 1409 (9th Cir.1996). Here there is a serious factual dispute, outside of the contents of the Directives, which Gray was not permitted to develop: namely, whether or not the Directives were fairly applied to all of the passengers on his flight. Furthermore, even in FOIA cases, the court in Schiffer clearly states that in camera review by the court “does not replace the need for an adequate Vaughn index or other accounting,” which is required to address the 'serious distortion’ of "the traditional adversarial process” caused by the one-sided knowledge of the evidence. Schiffer, 78 F.3d at 1408-1409 (emphasis added); Vaughn v. Rosen, 484 F.2d 820, 824 (D.C.Cir.1973). The Vaughn index identifies "each document withheld, the statutory [FOIA] exemption claimed, and [gives] a particularized explanation of how disclosure of the particular document would damage the interest protected by the claimed exemption.” Wiener v. FBI, 943 F.2d 972 (9th Cir.1991). There were no procedures adopted after Gray decided to proceed pro se that would rectify the distortion of the adversarial process in this case.


. Although the majority may be correct that Gray's motion to compel production of the passenger list was in fact untimely, the district court did not find it to be so, but explicitly considered and denied the motion on the merits, sustaining the objection of Southwest’s counsel that the list would be difficult to compile and largely irrelevant. The judge was well within his discretion to consider the untimely motion. For that reason, I believe that the premise on which the majority bases its decision regarding the passenger list and then the FAA Directives is erroneous, and the ultimate decisions are as well.